Citation Nr: 0117773	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran also perfected an appeal of 
the January 2000 denial of entitlement to service connection 
for an eye disorder and hearing loss.  However, the veteran 
later withdrew his appeal with respect to those issues at a 
hearing held in May 2001.  Accordingly, the Board will 
address only the PTSD claim.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). For this, and additional reasons 
set forth below, a remand is required.

In this case, the veteran contends that he has PTSD as a 
result of stressful experiences during his service in 
Vietnam.  He claims that he was under fire on two significant 
occasions in 1968 and his compound was overrun by the enemy.  
He also claims that he saw one individual from his unit 
killed in action (KIA) and a second individual wounded.  

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000); 64 Fed. Reg. 32,807-32,808 (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).

The Board notes that the March 2000 statement of the case 
failed to provide this information to the veteran.  Rather, 
the SOC said that service connection could be presumed if the 
condition is manifested to a compensable degree within a 
certain period after discharge.  That guidance, while 
applicable to an extent to psychoses, is not applicable to 
PTSD.  See 38 C.F.R. §§ 3.307, 3.309 (2000).  As noted above, 
the requirements to establish service connection for PTSD are 
clearly set out at 38 C.F.R. § 3.304(f).

The veteran has been diagnosed with PTSD as the result of a 
March 1999 VA examination that related the diagnosis to his 
Vietnam experiences.  While this diagnosis is not dispositive 
on the issue of service connection, it is a significant 
finding in the overall development of the claim. 

The veteran has admitted in his written statements and at his 
May 2001 hearing that he was not directly involved in combat 
as a routine part of his duties.  The veteran has 
nevertheless alleged that he experienced several significant 
stressors and has provided some information to assist in 
possible verification of his stressors.  The information is 
not sufficient, at this point, to request verification from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)).  However, the veteran should be provided an 
additional opportunity to provide as specific information as 
possible so that an appropriate request for verification may 
be made.  This is particularly so as the veteran alleges that 
both individuals he has named were members of his unit.  
Records of casualties for that unit may be available to 
corroborate at least the wounding of the individuals, which 
would be supportive of the veteran's claim.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured. 

2.  As part of the development required 
under the new law, the RO should contact 
the veteran and again ask him to provide 
as much additional detail as possible 
regarding each of his claimed PTSD 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  
The RO should also notify him that it 
would be helpful for him to obtain and 
submit evidence, which would serve to 
corroborate his stressors, such as 
statements from other servicemen who 
witnessed the claimed events.

3.  After completing the above, the RO 
should forward copies of the veteran's 
stressor statement, together with the 
portions of his service record which are 
contained in the claims file, DD 214, 
and the correct unit designation(s) to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR) 
in an attempt to verify the claimed 
stressors.  The service department 
should be asked to provide copies of all 
pertinent Operational Reports-Lessons 
Learned (OR-LL) for the veteran's period 
of service in Vietnam from September 
1967 to August 1968.  In addition, a 
request should be made to obtain 
pertinent records, however described, 
that may reflect unit casualties for the 
veteran's units.

4.  After the above-requested 
development has been completed, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine if 
he currently has PTSD due to in-service 
stressor(s).  Psychological testing, if 
necessary, should be performed to aid in 
this assessment.  The claims folder 
should be made available to and be 
reviewed by the examining physician 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed.  Consideration should be given 
to any evidence that supports the 
veteran's claims of in-service 
stressors.  Specifically, consideration 
should be given to whether the veteran 
experienced a stressful event sufficient 
to produce PTSD.  The examiner should 
provide an opinion as to the medical 
probability that the veteran experiences 
PTSD due to in-service stressor(s).  The 
examination report should include 
complete rationale for all opinions 
expressed.

5.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
has been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


